      Case 2:17-cv-10721-JTM-JVM Document 368-1 Filed 04/12/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                        Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                           Section H
                                                     Judge Jane Triche Milazzo
        Plaintiffs,
                                                     Division 1
 v.                                                  Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


          STATEMENT OF UNCONTESTED FACTS IN SUPPORT OF OPDA’S
         MOTION FOR SUMMARY JUDGMENT ON RENATA SINGLETON’S
         PRESCRIBED CLAIMS THAT DO NOT INVOLVE “DA SUBPOENAS”

       Defendant Jason R. Williams, in his official capacity as Orleans Parish District Attorney

(“OPDA”), through undersigned counsel, respectfully submits this statement of uncontested facts

in support of OPDA’s motion seeking summary judgment dismissing several of Renata Singleton’s

claims against OPDA based on prescription.

       1.      On April 24, 2015, Judge Robin Pittman in the Orleans Parish Criminal District

Court ordered the issuance of a warrant for Ms. Singleton’s arrest as a material witness. See Doc.

No. 52 at ¶ 200; Doc. No. 294-2 at ¶ 76 (Singleton counterstatement of uncontested facts).




                                                1
     Case 2:17-cv-10721-JTM-JVM Document 368-1 Filed 04/12/21 Page 2 of 3




       2.      Ms. Singleton was not arrested pursuant to the material-witness warrant until May

29, 2015. See, e.g., Doc. No. 52 at ¶¶ 204, 208, 212.

       3.      Police officers came to Ms. Singleton’s home on the night of May 28, 2015, to

arrest her pursuant to the material-witness warrant issued by Judge Pittman. See Doc. No. 52 at

¶¶ 205–206.

       4.      Ms. Singleton’s friend (who was also a police officer) came to Ms. Singleton’s

home and helped Ms. Singleton to persuade the officers not to arrest her that night and to allow

her to come to the District Attorney’s Office the next morning. See Doc. No. 279-3 at 37–43

(Singleton Depo. at 86–92); Doc. No. 294-2 at ¶¶ 87–89 (Singleton counterstatement of

uncontested facts).

       5.      Ms. Singleton appeared at the District Attorney’s Office on May 29, 2015, and was

arrested pursuant to the material-witness warrant issued by Judge Pittman, after speaking with

OPDA personnel. See Doc. No. 52 at ¶¶ 208–212.

       6.      When Ms. Singleton came home after being released from jail in June 2015, she

“felt so violated, . . . like something wasn’t right.” See Exhibit 1, Singleton Depo., at 152.

       7.      On the same day that she appeared before Judge Pittman in criminal court in June

2015, Ms. Singleton met with two directors at her workplace and told them that she “just felt like

it was unfair” and that she wanted to get a lawyer. See Exhibit 1, Singleton Depo., at 153.

       8.      Ms. Singleton was represented by private counsel hired by her mother in connection

with the material-witness proceedings in criminal court. See Doc. No. 52 at ¶ 222.

       9.      The present lawsuit was filed on October 17, 2017. See Doc. No. 1.




                                                  2
Case 2:17-cv-10721-JTM-JVM Document 368-1 Filed 04/12/21 Page 3 of 3




                                      /s/ John S. Alford
                                     John S. Alford, 31594
                                     622 Baronne Street
                                     New Orleans, Louisiana 70113
                                     Telephone: (504) 605-3810

                                     Counsel for Jason R. Williams (in his
                                     official capacity as Orleans Parish
                                     District Attorney)




                                 3
